2007 discharge: EU general budget - Council (debate)
The next item is the report by Mr Søndergaard, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section II - Council (C6-0417/2008 -.
rapporteur. - Mr President, on a point of order first, because I just want to be very sure that the Council has been invited for this item. As we are going to discuss the problem of the Council, it would be very bad if the Council was not invited for this item. I just want the President to guarantee that the Council has been invited.
Mr Søndergaard, I can confirm on behalf of the Presidency that the Council was indeed invited to attend the debate on this item. Despite this, it is with the Presidency's sincere regret and on behalf of Parliament as a whole that I note the Council's absence; I believe this was also the case this morning, when the President of Parliament welcomed the Council but received no reply whatsoever. Although I regret this, I can do nothing to remedy the situation and we are thus obliged to hold the debate as planned. I therefore invite you to take the floor again as rapporteur, to introduce the debate on this report and on this item.
rapporteur. - (DA) Mr President, I wish to begin by saying that I very much regret the fact that we are going to conduct this debate in the absence of the Council - the very Council whose budget we are about to discuss. It is absurd, of course, that the Council should simply choose to ignore this debate in this way, given that the Committee on Budgetary Control has voted by a very large majority to recommend that Parliament postpone its discharge decision for the Council's 2007 budget.
Why have we done this? Is it because we suspect some fraud or irregularity? The answer is 'no', because we have no indication or information which points in that direction. So why, then, have we done it? We have proposed that the grant of the Council's discharge be postponed, because our committee has not yet received any official reply from the Council regarding a series of ambiguities in the budget. These ambiguities may well, in fact, be the result of misunderstandings, but the Council has declined to clear up these misunderstandings. Naturally, it could have done so by replying to our questions.
In accordance with paragraph 42 of the Interinstitutional Agreement, no operational appropriations for the Common Foreign and Security Policy may appear in the Council's budget. As representatives of the European taxpayer, we have the task of ensuring compliance with this agreement. However, in order to do so, we must be given the chance not only to ask questions about the Council's budget, but also to obtain answers to those questions.
In the annex to the report we have listed a number of questions, some of which are actually quite straightforward, and it should not be difficult to provide an answer to them. For example: how many accounts outside the budget did the Council have in 2007? What funds did they cover and what were they spent on? Another question is: can the Council offer any explanation as to how its own internal auditor could have come to the conclusion that there were shortcomings in the control and verification of invoices? Yet another one: is there any explanation as to why it has been necessary to transfer substantial amounts from the translation budget line to the travel budget line, year after year? Despite repeated calls from me, as rapporteur, and from the committee as a whole, the Council has to date given no official reply to these questions.
That causes great difficulties, of course, not only for the committee, but for the whole of Parliament, as well, because how can we grant discharge for a budget, in other words accountably claim to our electorate that this budget is correct, without knowing what lies behind the figures? That would be absurd.
We on the Committee on Budgetary Control are nice people. This is why we are giving the Council one more chance to answer our questions. We, therefore, recommend to Parliament that it postpone granting discharge for the Council's budget. This will allow the issue to be raised again in November and give the Council a few more months to consider whether or not transparency is better than secrecy.
I hope that with today's debate and tomorrow's vote we will send a clear message that we do not want to be a rubber stamp for the forces of darkness. We want openness, we want transparency and we want a full insight into how taxpayers' money is being spent. That is what we want today and that is what we want after the elections in June.
Mr President, I read in the applicable financial regulation that the Secretary-General and High Representative for the Common Foreign and Security Policy, assisted by the Deputy Secretary-General, shall have full responsibility for administering the appropriations entered in Section II - Council - of the budget and shall take all measures necessary to ensure that they are properly managed.
Where is Javier Solana? Where is the Deputy Secretary-General, since he is not at this debate? This is despite the fact that the only piece of information that we have, namely the report by the internal auditor, says that there is a B account, an off-budget account at the Council. Pursuant to the financial regulation, it is not the Czech Presidency or the French Presidency but Javier Solana who is responsible for the Council, together with his deputy.
What is this off-budget account?
The auditor says that this section should be eliminated. We would like to know what it has been used for, and why.
We would like to know why, of the EUR 650 million administered by Mr Solana, and for which he is responsible, EUR 13 million was transferred from interpretation to travel expenses in 2006, but in 2007 the allocation for travel expenses was not increased. The same thing is happening again, and we do not know what so much travel means, and where these funds are going to end.
We are angry, because there is only one exception to the democratic scrutiny exercised by this Parliament over all the accounts funded by taxpayers in the European Union: the accounts kept by the Council. Those are not audited. We, the Members of this Parliament, have not even been able to obtain a single official meeting with the Council to discuss the accounts.
They have refused to give us papers. They have refused to give us documents. They understand that we have no jurisdiction to scrutinise the Council; this was all very well when the Council carried out solely administrative duties, but now the Common Foreign and Security Policy represents operational expenditure, and we do not understand why this should be exempt from democratic scrutiny.
Here, therefore, I would like to say that the attitude adopted by the Secretary-General, Mr Solana, is unacceptable and that therefore, on this occasion this Parliament is going to propose that the Council's accounts not be approved, as happened 10 years ago when Mr Elles said that he was refusing to approve the Commission's accounts, triggering the resignation of the Santer Commission.
on behalf of the PSE Group. - Mr President, the decision that we are about to take is a very important one. The Socialist Group is in favour of postponement for four reasons of principle.
The first is the credibility and the role of our own Parliament. It is very important to say, from the outset, what Parliament can and cannot do. What it can and must do is control democratically the accounts of the Council, too, notwithstanding the gentlemen's agreement that has been put in place.
The second reason is interinstitutional equilibrium. It is important that we do not do something that we cannot do as a Parliament, but it is also very important to say that it is our right to have a view, to have an opinion on the Council's accounts, when these accounts are operational and where these operational accounts must be accounted for. This is the democratic principle and this is what we are about to do. So we are not saying we want to do something else. We are saying we want to do our duty.
The third reason is the respect and the preparation for the Lisbon Treaty. You know very well, colleagues, that, with the Lisbon Treaty, the common external policy acquires much more depth and much more momentum. It is a much more important common policy and we cannot from the outset say that Parliament will not have a bearing on that policy at all. We must have the opportunity now to say what the role of Parliament is.
The last - and probably the most important - point is transparency vis-à-vis the citizens. Our role as a Parliament is accountability vis-à-vis the citizens. We cannot, and we must not, say to the citizens that the big common policies, like the external and defence policy, will lie outside the democratic control of our Parliament.
So for those four important reasons of principle, we believe that we must vote in favour of postponement.
on behalf of the ALDE Group. - (FI) Mr President, first of all I wish to thank Mr Søndergaard for his excellent report.
The report on the Council's discharge is very long and thorough. It is also based on references to documents and the EU Treaty.
The most problematic issue is transparency. The Council's budget only partly concerns administration, as a large share of the funds go on operations, such as the Common Foreign and Security Policy. The Council is fairly unwilling to discuss the implementation of the budget with the Committee on Budgetary Control, and it is not keen to hand over the documents requested either.
The European Parliament, together with the Council, is the authority responsible for the EU's budget. Its task is also to oversee the use of funds and the budget's general implementation.
As far as I can see, it is this very lack of cooperation that has forced the Committee on Budgetary Control to propose that discharge should be postponed, and not so much the way funds have presumably been administered. The situation is an awkward one because good levels of cooperation between Parliament and the Council are the lifeblood of fruitful European policy. That is why my group will make its final decision regarding its position this evening.
on behalf of the Verts/ALE Group. - (NL) Thank you, Mr Søndergaard, your report is a gem, covering, as it does, all the pertinent points. I should, however, like to ask the President and this Parliament's Bureau to take note of the Council's absence and not to leave it at that. We should not let them run rings around us. I should like to urge the Bureau to consider sending the Council a very firm letter of protest with the message that this is unacceptable.
Indeed, as things stand at the moment, we refuse to grant an extension. This is beyond question now. We cannot grant discharge to the Council. This is not so much about fraud, as it is about a matter of principle, namely transparency. EUR 650 million from the European budget is managed by Mr Solana in the area of defence, security and foreign policy, but without any form of monitoring. This is not acceptable in a democracy. It has to stop. Hence the justified demands for an activities report, transparency and clarity.
That is not all, however. As a rapporteur on VAT fraud, in my report that was approved on 4 December, I clearly asked the Council to answer a number of questions. We are now four or five months down the line, and this period has been marked by a deafening silence from the Council, while the estimated fraud involved is between EUR 60 and 100 billion annually. The Council must act. Coordination is what is needed in the fight against VAT fraud, and as long as there is no willingness to act on their part, I will not grant discharge to the Council.
on behalf of the GUE/NGL Group. - (SV) Mr President, I, too, would like to ask the same question, and that is where is the Council in this debate? It is, of course, the Council and its budget management that we are to scrutinise. I find it remarkable that no one from the Council is here at this point to answer our questions. We in the Committee on Budgetary Control, in particular our draftsman Mr Søndergaard, have put several question marks against the Council of Ministers' management of its finances. We have pointed it out on numerous occasions, but have not received any satisfactory answers.
Allow me to give two examples. In 2006, the Council spent EUR 12.6 million on travel. This money was intended to be used for interpretation. I would like to ask the Council a question, but if the Council cannot answer, perhaps the Commission can: where did the Council travel to in 2006? What do these EUR 12 million represent?
The Council also has confidential accounts, so-called comptes hors budget. The internal auditor has urged the Council to abolish these accounts, but without success. I would like to ask why this has not happened. How many such accounts are there alongside the budget? What do these accounts contain?
Our job as Members of the European Parliament is to scrutinise the Council's use of budget resources. This we do because we represent the taxpayers. The Council's job is to answer our questions. We want answers to these questions now! What happened to these EUR 12 million? What do the confidential accounts contain? How many confidential accounts are there?
If we do not receive a satisfactory response - which we have not done as yet - then we will not grant discharge to the Council tomorrow.
on behalf of the IND/DEM Group. - (SV) Mr President, we are facing one of the really important, fundamental questions here. You could say that, as a representative of a eurosceptic party, I believe that it should always be the Council that dominates European cooperation and that this Parliament should concentrate on the internal market and cross-border environmental issues. However, there is a third issue that has now come to the fore. The Council and this Parliament are, in principle, equally responsible for the budget and the uses to which taxpayers' money is put. Now what is, in my view, an unprecedented event has occurred in that the Council is keeping the uses to which the money is put a secret. We therefore have no transparency. Citizens are not able to say 'I accept that because I know what the money has been used for'. Therefore, I would say - and as far as I understand, all the speakers in this Parliament are in agreement for once - that there can be no question of granting discharge to the Council until we know where the money has gone.
(DE) Mr President, I rise to speak here as a passionate pro-European, and am convinced that we are currently receiving a lesson in what EU democracy should not look like. The fact that the Council does not deem it in any way necessary to meet Parliament's very clear criticisms in any acceptable form whatsoever unfortunately shows that all the critics of the EU, and also those who now reject the institution, are right, as we are flagrantly disregarding precisely the fundamental principles on which a democracy should be based.
Treaty after Treaty, we have been allowing the centre of power to remain completely unsupervised in reality and the Council - and this can be proven - to be lazy and incompetent and to operate largely in secret. I say 'lazy' because it can be proven that the majority of ministers - that is, those who take the decisions that are really important to Europe behind closed doors - are often not even present, and civil servants take decisions on extremely fundamental issues. This used to happen in Austria until 1848, after which the situation improved somewhat. This is not democracy.
The Council is not even willing to grant access to the agenda items that are being discussed. Members can work this out themselves minutely, detail by detail, via parliamentary questions - as I have done - and the results are frightful. These people are simply lazing around. Those who are, in reality, more important in legislative terms than us MEPs are leaving others to turn up in their place.
It is also claimed that there is now more transparency in the Council when, in actual fact, there has been less transparency in that institution since the 2006 Council Decision. A single agenda item out of 130 in the most important Council - the External Relations Council - was dealt with in public in 2008. Everything else was discussed in camera. Everything else is less transparent than the Mafia.
Then there is the use of funds. Where do the many millions of euro go? Why is the Council refusing to cooperate on this? What is the attitude of the House towards a secret service that is being extended more and more under the leadership of Javier Solana? Javier Solana is based in Spain, which admits that there is, of course, an EU secret service. Where does the money go? How corrupt are these people, and how lacking are they in transparency?
(DE) Mr President, I should like to say two things on behalf of this committee. Congratulations to the rapporteur, who asked straightforward questions and received no answers. Congratulations to this committee, which adopted Mr Søndergaard's report by an overwhelming majority - 27:2. The Member States are conspicuous by their absence today even though, as I would remind you, Mr President, we placed this item on this afternoon's agenda especially to accommodate the Council's scheduling problems. The Member States are doing things here that they would not dare do at home.
Now we shall be conducting an election campaign where things are being shifted to Brussels again. The problems lie in the capital cities, not Brussels. I should have liked to see the Commission offering us somewhat greater support on this from time to time. In my view, its behaviour is sometimes rather too cowardly. When, as the rapporteur says, we have comptes hors budget - in my country we call these 'black accounts' - this calls to mind Eurostat and similar stories. This will not work for long. It was this committee's job to warn of such a development, and I am proud that it did so by such a large majority. I believe - and this is a positive message I shall take away with me if the House follows our lead by what I hope will be an equally large majority tomorrow - that we have ensured that control does indeed work. There is someone to take care of it. After that, we shall take a look at the consequences.
(PT) Mr President, I join in congratulating our rapporteur on his work, as also the various political groups, the Commission and our committee in the person of its chairman. I must say that not only is the existence of slush funds absolutely unacceptable to us, but also that this supposed gentlemen's agreement, which will be 39 years old, does not, in my view, now have any reason to exist.
We are not nowadays a fan club. Definitely not. We are a Europe of citizens. We have to be accountable to everyone.
Here in the European Parliament, with the reforms that we have just now finished putting into practice, we are absolutely ready, from this next parliamentary term, to answer in full for the management of everything relating to our accounts.
The Council must do the same. It is highly regrettable that the Council has not taken advantage of the opportunity that it was given to be present here today. It was precisely for this reason that we chose this time. We should like to say that this definitely cannot continue and that we will do everything to ensure that the Council is forced to account for the way in which it implements its budget.
(DE) Mr President, ladies and gentlemen, from the point of view of the Committee on Budgets, the Committee on Foreign Affairs and the Subcommittee on Security and Defence, I should like to introduce another rather different emphasis into this debate. Some speeches we have heard could give rise to the impression that there is no parliamentary scrutiny of common foreign and security policy, but this is far from the truth. Excellent cooperation has evolved between the Council and the Subcommittee on Security and Defence, and we are informed of every detail - including the budgetary aspects. The Committee on Budgetary Control is not involved in this - this is an internal matter for the European Parliament - but the Chairmen of the Committee on Budgets, the Committee on Foreign Affairs and the Subcommittee on Security and Defence are regularly informed of budgetary aspects. Parliamentary scrutiny is taking place here.
Then there are the confidential aspects, for which there is a special committee, which is also informed at regular intervals of all the details of European security and defence policy by Mr Solana personally.
Things may have gone very unsatisfactorily in this regard from the point of view of the Committee on Budgetary Control. I agree that the Council's absence from this debate is unsatisfactory. Nevertheless, nonsensical remarks such as those made by Mr Martin give the impression that there is no democratic control of any kind of the important matter of foreign and security policy in the European Union. There are more important things, for example the issue of the accounts from which Mr Solana's travel is financed. There is the issue of the operations in Chad, Congo, Georgia and many other countries. Dialogue and effective democratic control are a reality here.
(DE) Mr President, I should like to make a personal statement pursuant to Rule 149, which was Rule 145 in the previous version. I was mentioned by name; I was accused of making nonsensical remarks. I firmly reject this accusation. The data can all be documented. It is true that, in many cases, civil servants take the decisions in the important committees of foreign ministers and others - the specialist Councils - because, for whatever reason, ministers have not made the trip. Sometimes it can be proven that they prefer to attend party conferences.
It is also true - and this might perhaps be pointed out - that a Chairman, whose private dealings should be investigated at long last, has said things here that cannot go unchallenged. This parliamentary scrutiny does not exist, there are no scrutiny mechanisms whatsoever for the various security systems that have been developed accordingly - intelligence fields, that is. I shall give the following example in this very connection: the Intelligence Division (INT), with 30 members of staff...
(The President cut off the speaker and called him to order)
Excuse me, you have the floor in order to answer a personal question, not to give a speech on this, and you have already responded to the personal question.
(DE) Then I should just like to personally invite Mr von Wogau once more to disclose with whom his law firm does business and from whom it derives its profits, and then we can continue to talk.
I think your words just now are much more serious than what Mr von Wogau said. He in turn has asked to speak on a personal matter and so I give him the floor.
(DE) Mr President, Mr Martin has just addressed me in a most outrageous way. Whilst I shall certainly not be giving Mr Martin himself any information about my personal circumstances, I am prepared to provide details of them at any time in the appropriate manner, as what has been intimated here is absolutely unfounded.
(DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by saying that it would have been good if, when he was here in plenary, Mr Klaus had expressed his opinion on the accusations that are already well known. This would undoubtedly have helped show the separation of powers, which works very well at European level, in its true light.
Secondly, I should like to raise an objection to the comparison of the Council with the Mafia. This is something that simply cannot be said in a proper democracy.
Moreover, I believe that the national courts of auditors were indeed given the opportunity to work together rather more intensively with the European Court of Justice. Particularly with regard to the Council, national-level scrutiny by national parliaments is also a very important exercise, of course, one that should be performed regularly. Secondly, it is also vital, of course, that the European Court of Auditors analyse these exercises in detail and provide the necessary documentation.
I believe that the very transparency we are calling for here is also justified by the Treaty of Lisbon and that, therefore, we must press hard for this Treaty to be brought to a favourable conclusion as quickly as possible.
Mr President, I should like to pick up briefly on what Mr von Wogau said. Mr von Wogau, you may have a body that holds very interesting discussions on future projects. However, discharge is not the responsibility of three Chairmen or a diverse body, but instead of the Committee on Budgetary Control and then of plenary. If you can tell us what is happening with the Council's off-budget accounts, then please go ahead. I am convinced that you do not know, and we do not know either. Yet, by granting discharge, we take full responsibility for what the Council has or has not done.
This is not a kindergarten; if we do not know what they have done, we cannot take responsibility for it, otherwise we make ourselves a laughing stock the world over. Anyone wishing to do that tomorrow is welcome to, but my recommendation is not to grant discharge and to opt for postponement.
(DE) Mr President, ladies and gentlemen, it is in our interests to find a solution to this dispute, but this will be possible only if the Council makes a move.
We have complied with procedures, we have sent rapporteurs, and the four coordinators have written letters and asked questions. No replies were forthcoming, with just a reference made to a gentlemen's agreement - which certainly never applied to discharge, only ever to the budget meeting. Even then, it applied only to the administrative part. This gentlemen's agreement has never applied to the operational part; indeed, at the time the agreement was made, there was no operational part.
The Council must offer us a solution to this; it has time to come up with one, and we would urge it to do so. I am a little ashamed on its behalf on account of the members of the public up there, as this is the negative side, the arrogant side of Europe. We no longer live in a monarchy, and it is time that, in this regard, the Council joined us on the path of democracy - of greater democracy - which, incidentally, it always helps push through in the Treaties, too.
We would urge the Council to stop making this House a laughing stock, and the Council should also stop making itself a laughing stock.
(FR) Mr President, Commissioner, as symbolic as it may be in this institutional triangle, we are all the same witnessing with astonishment today an essential act of the European Parliament - the discharge - taking place, and one key participant is missing. Indeed, I am thinking, ladies and gentlemen, of the visitors who are witnessing this scene in which some speakers are saying that extra-budgetary accounts exist, which cannot be made public - meaning that they cannot be dealt with transparently - and in which the Council is not here to testify where necessary to difficulties or to other circumstances.
I believe that as MEPs we cannot accept this state of affairs, this deplorable absence of the Council, and we can only protest and in particular approve the suggestion made by the chairman of the Committee on Budgetary Control, namely to postpone this discharge, because, otherwise, Parliament would make a fool of itself by validating accounts that it does not know about and has not had the opportunity to inspect.
Frankly, Mr President, the Council needs to pull itself together and be able to provide the information needed in relation to transparency so that it can prevent the Eurosceptics from seizing upon this issue in order to say that we are not transparent and that we are committing errors, especially where democracy is concerned.
rapporteur. - (DA) Mr President, first of all I would like to express my satisfaction with the unanimity of the views which we have heard here today and I hope that they will have some impact on the Council. I fully endorse what the Chairman of the Committee on Budgetary Control, Mr Bösch, said to Mr von Wogau, and I would also like to put one more thing to Mr von Wogau: Why should Parliament grant discharge, when it is being denied information?
Certainly, if this were a matter for some other body, there would be no reason for us to get involved. May I point out, however, that if we do grant discharge, we will be taking on a degree of responsibility. Granting discharge means taking on a degree of responsibility and we can only shoulder that responsibility if we are given information. It may well be that this information has been made available to some other quarters in Parliament, but why should the Committee on Budgetary Control be denied access to it, when it is supposed to be dealing with this matter?
I also think that Mr Staes made a valid point in proposing that we ask the Bureau to lodge a protest with the Council, especially because there are unsigned documents being circulated which appear to originate with the Council, with partial answers from the Council to the questions we have raised. It is totally unacceptable, of course, to have a situation where unsigned documents which claim to answer our questions are being handed out to the press, when the Council is not attending this debate to present its views. Therefore, I think it would certainly be a good thing if we went along with the proposal for the Bureau to register a note of protest with the Council.
Finally, I would like to thank the committee for the excellent work it has done. Much attention has been paid...
Ah, the Council has arrived! Very good.
(Applause)
Perhaps we can start the discussion all over again! I will give the President the opportunity to start the whole discussion again so we can have the questions to the Council. So I will propose that to the President.
The Council is, of course, welcome, but they have come for the next debate.
(Protests)
However, I will make sure that the Presidency-in-Office understands the concerns of Parliament, as expressed in the last debate about the budgetary discharge. I am sure the Minister will take that message back to Prague.
The debate is closed.
The vote will take place tomorrow.